NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CRUZ LORENZO CALMO, AKA Cruz                    No.    14-72653
 Lorenzo, AKA Mario Mendoza,
                                                 Agency No. A098-950-559
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Cruz Lorenzo Calmo, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if Lorenzo

Calmo established past persecution on account of his Mam ethnicity and familial

relationship to his father, there has been a fundamental change in circumstances in

Guatemala such that the government rebutted the presumption that his life or

freedom would be threatened upon his return on account of a protected ground.

See 8 C.F.R. § 1208.16(b)(1)(A); see Gonzales-Hernandez v. Ashcroft, 336 F.3d
995, 1000 (9th Cir. 2003) (agency properly provided “an individualized analysis of

how changed conditions will affect the specific petitioner’s situation”) (internal

quotation marks omitted). Lorenzo Calmo’s contention that the agency applied an

incorrect legal standard is unpersuasive. Thus, we deny the petition for review as

to Lorenzo Calmo’s claim for withholding of removal.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Lorenzo Calmo failed to show it is more likely than not that he would be tortured




                                          2                                    14-72653
by or with the consent or acquiescence of the Guatemalan government. See Silaya,
524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                       3                                 14-72653